Citation Nr: 1546509	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  14-13 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

A. Lindio, Counsel












INTRODUCTION

The Veteran served on active duty from July 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In April 2014, the Veteran requested a local hearing with a Decision Review Officer (DRO).  Per a June 2015 notice letter, the RO scheduled such a hearing for July 2015.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  Also, following the Veteran's April 2014 VA Form 9, wherein the Veteran requested a Board hearing, the Veteran submitted a May 2014 VA Form 9 wherein he indicated that he did not want a Board hearing.  As such, his Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e).

As a final preliminary matter, the Board notes that the claims file initially reflected that the Veteran had appointed the Mississippi State Veterans Affairs Board (SVAB) as his representative.  (March 2001 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In an April 2012 statement, the SVAB revoked such representation.  In November 2012, the Veteran appointed J. Michael Woods as his attorney.  (VA Form 21-22a, Appointment of Individual as Claimant's Representative).  However, in a May 2014 statement, that attorney indicated his withdrawal from the Veteran's case.  The Board now recognizes the Veteran as proceeding pro se.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Veteran contends that his is unemployable due to his service-connected PTSD - his only service-connected disability.  The Veteran is currently rated with a 30 percent disability rating for PTSD prior to April 22, 2015, and a 50 percent disability rating from that date.

The Board notes that that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  (May 2011 VA medical record, July 2012 VA examination).   However, the AOJ has never obtained such records.  As such, a remand is necessary in order to obtain any determination and records pertinent to the Veteran's claim for SSA benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should contact the SSA and obtain any administrative decisions and all medical records used in adjudicating the Veteran's award of disability benefits.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).      

2.  When the development requested has been completed, the case should again be reviewed by the AOJ and any additional development deemed warranted should be performed, to possibly include obtain a VA examination and/or extraschedular consideration.

If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




